Citation Nr: 1025468	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


REMAND

The veteran had active military service from January 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
This case has been advanced on the Board's docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2009).  

The RO's October 2008 rating decision continued a previously 
assigned 30 percent rating for the Veteran's service-connected 
bilateral hearing loss.  The Veteran contends that this 
disability warrants a higher rating.  At the heart of the 
Veteran's contention are three audiological examinations, two 
conducted by VA, and one conducted by a private facility, the 
Cleveland ENT Clinic, each of which reports significantly 
different results.  The report from Cleveland ENT has used what 
is apparently a different standard test for speech 
discrimination.  Because the medical evidence does not provide a 
clear picture of the Veteran's bilateral hearing loss disability, 
the Board will remand to the agency of original jurisdiction 
(AOJ) in order to afford the Veteran another audiological 
examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) 
(examination required when insufficient competent medical 
evidence is on file with which to make a decision on the claim).  

Disability ratings are based as far as practicable on the average 
impairments of earning capacity.  38 C.F.R. § 3.321(b), 4.1 
(2009).  To accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits, or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  

Here, the Veteran has reported that he had to quit a part-time 
job because of his hearing loss.  On remand, the examiner should 
address this, and the AOJ will be asked to reassess, in detail, 
whether or not referral for extra-schedular evaluation is 
warranted.  38 C.F.R. § 3.321(b).
 
Accordingly, the Veteran's case is REMANDED to the AOJ for the 
following actions:
	
1.  The AOJ should take the steps necessary 
to verify that the reason for the Veteran's 
having to stop working was due solely to 
his service-connected hearing loss.  

2.  The Veteran must be afforded another VA 
audiological evaluation to determine the 
current level of disability caused by his 
service-connected bilateral hearing loss.  
Audiometric testing should be conducted 
along with speech discrimination testing 
necessary to apply the pertinent rating 
criteria.  The examiner should be asked to 
provide an explanation for the differences 
in examinations reported in May and 
September 2008, and June 2009.  Stenger 
testing or any other appropriate 
examination should be undertaken as 
necessary to assist the examiner in 
explaining the differences.  

The examiner should obtain the Veteran's 
history as regards his recent need to stop 
working due to his hearing loss disability, 
and provide an assessment, based on the 
findings of the audiological examination, 
as to whether the degree of hearing loss 
found on examination would affect 
employability as suggested by the Veteran, 
especially with consideration of the fact 
that the Veteran uses bilateral hearing 
aids.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim.  See 38 C.F.R. § 3.655 
(2009).

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal, including specifically 
and in detail the issue of extra-schedular 
referral, in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

